JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-15-00154-CR

                  EX PARTE TULIO WILFREDO ESCOBAR, Appellant

    Appeal from the 351st District Court of Harris County. (Tr. Ct. No. 1329944-A).

         This case is an appeal from the final judgment signed by the trial court on January
22, 2015. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

         The Court orders that this decision be certified below for observance.

Judgment rendered October 6, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Massengale, and
Lloyd.